Citation Nr: 0906846	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-37 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 40 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from April 1943 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the rating for the Veteran's 
low back disability from 10 to 20 percent.  In a more recent 
December 2003 decision, the RO again increased the rating - 
this time from 20 to 40 percent.  The Veteran continued to 
appeal for an even higher rating.  See AB v. Brown, 
6 Vet. App. 35, 38- 39 (1993).

In support of his claim, the Veteran testified at a hearing 
at the RO in October 2006 before the undersigned Veterans Law 
Judge of the Board (Travel Board hearing).  Thereafter, in 
January 2007, the Board remanded this case to the RO, via the 
Appeals Management Center (AMC), for additional evidentiary 
development.  Since all requested development has been 
accomplished, the case is once again before the Board for 
appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by 
moderate limitation of motion, some subjective complaints of 
pain on use, no neurological findings, and no X-ray evidence 
of stenosis or other evidence indicative of 
intervertebral disc syndrome.  

2.  The neurological symptoms affecting the Veteran's lower 
extremities are due to his diabetes mellitus (i.e., diabetic 
peripheral neuropathy), which is not service connected, not 
as a result of his service-connected low back disability.


CONCLUSION OF LAW

The criteria are met for a rating higher than 40 percent for 
the low back disability.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (effective prior to September 26, 2003); 
Diagnostic Code 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in April 2001, 
February 2005, March 2006, February 2007, April 2007, and 
April 2008 the RO and the AMC advised the Veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A.    § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the April 2001 letter was issued 
prior to the initial adjudicating the Veteran's claim in 
March 2002, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  In any event, 
the case has been readjudicated on numerous occasions since 
the March 2002 rating decision on appeal, most recently in a 
supplemental statement of the case (SSOC) issued in  
September 2008.  This is important to point out because the 
Federal Circuit Court has held that a SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0 percent, i.e., noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In this case, the Veteran has not received VCAA notice 
specifically tailored to comply with Vazquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that this type of notice error is 
presumed prejudicial and that it is incumbent upon VA, not 
the Veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  Id. 

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating: (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores, 22 Vet. App. at 40 ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit cannot 
be awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 40.

Here, the Board finds that the notice error did not affect 
the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the Veteran's low back disability were provided to him in 
the rating decisions dated in March 2002 and December 2003, a 
SOC issued in August 2004, and SSOCs issued in March 2006 and 
September 2008.  A reasonable person could be expected to 
read and understand these criteria, and that evidence showing 
his low back disability meets the requirements for a higher 
rating is needed for an increase to be granted.  The Veteran 
also is represented by a Veteran's service organization, the 
Disabled American Veterans (DAV), which presumably is aware 
of the requirements for obtaining higher ratings for a low 
back disability and the particular nuances involved in VA's 
adjudicatory process.

If there arguably is any deficiency in the notice to the 
Veteran or the timing of the notice, it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post- 
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  That is to say, if there was any 
deficiency in the notice to the Veteran, the Board finds that 
the presumption of prejudice on VA's part has been rebutted: 
(1) based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.

In addition, VA has fulfilled its duty to assist by obtaining 
all relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.   The RO obtained all medical records the Veteran 
cited as relevant to his claim.  This includes recent VA 
treatment records, as well as records from J.S., D.O., which 
were identified as relevant in the January 2007 Board remand.  
Therefore, VA has complied with those remand instructions.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding "that a 
remand by this Court or the Board confers on the Veteran or 
other claimant, as a matter of law, a right to compliance 
with the remand orders.").  The Veteran was also afforded two 
VA examinations to determine the nature and severity of his 
service-connected low back disability.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further notification or assistance is 
necessary to meet the requirements of the VCAA or the Court.








II.  Merits of the Claim

The Veteran incurred a chronic low back disability following 
an injury while on active duty.  Consequently, in a February 
1946 decision, the RO granted service connection and assigned 
a 10 percent rating for his low back disability.  In 2001, 
the Veteran filed a claim for increased compensation 
benefits. 

The RO initially adjudicated the claim in March 2002 by 
granting an increased rating from 10 percent to 20 percent 
for the Veteran's low back disability (characterized as a 
sacroiliac strain of the lumbar spine), effective 
retroactively from April 2, 2001.  The Veteran appealed that 
decision by requesting an even higher disability rating.  In 
December 2003, the RO readjudicated the claim and granted a 
higher rating of 40 percent, effective from April 2, 2001.  
Therefore, the Board must now determine whether the Veteran 
is entitled to a rating higher than 40 percent for his low 
back disability.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased-rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's low back disability has been assigned a 40 
percent rating under Diagnostic Code (DC) 5292, for severe 
limitation of motion of the lumbar spine.  See 38 C.F.R. § 
4.71a, DC 5292.  The RO also cited to DC 5295, which provides 
a 40 percent rating for severe lumbosacral strain.  See 38 
C.F.R. § 4.71a, DC 5295.  But since 40 percent is the maximum 
ratings available under DC 5292 and DC 5295, an increased 
rating is not available under either code provision.  

At the time the Veteran filed his claim, an additional 10 
percent rating was also available under DC 5285, if there was 
radiographic evidence showing a demonstrable deformity of a 
vertebral body.  See 38 C.F.R. § 4.71a, DC 5285.  But since 
there is no radiographic evidence of such in this case, this 
code provision does not apply to the Veteran's low back 
disability.

A disability rating higher than 40 percent was also available 
for either complete bony fixation (ankylosis) of the spine 
(DC 5286), or for unfavorable ankylosis of the lumbar spine 
(DC 5289).  See 38 C.F.R. § 4.71a, DCs 5286, 5298.  But as 
will be discussed below, since the Veteran's spine has motion 
in every direction, it is not ankylosed.  

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the Veteran's lumbosacral strain is 
warranted.  As will be discussed below, however, only one 
amendment pertains to the Veteran's thoracolumbar spine 
disability.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00; 38 
U.S.C.A.      § 5110(g).  

The first amendment pertains to intervertebral disc syndrome 
(IVDS) and became effective on September 23, 2002.  See 38 
C.F.R. § 4.71a, DC 5293 (September 23, 2002).  The Veteran's 
thoracolumbar spine, however, is not manifested by IVDS.  The 
Board notes that a December 2000 VA treatment record 
indicates that spinal stenosis was found on an MRI 
examination earlier that year, which is consistent with IVDS.  
This finding, however, is simply not supported by the record.  
For example, a July 2003 MRI report found no significant 
spinal stenosis; a March 2004 VA treatment record attributes 
the Veteran's neuropathy in his lower extremities to his 
diabetes mellitus rather than his spine; a November 2005 VA 
treatment record notes that a recent a MRI found no evidence 
of spinal stenosis; and a February 2006 VA examination report 
notes that recent films showed no evidence of any disc space 
narrowing, and that any peripheral neuropathy was due to 
diabetes mellitus.  Thus, since IVDS has not been shown, the 
regulatory amendment pertaining to IVDS does not apply to the 
Veteran's low back disability.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  The General Rating Formula for 
Diseases and Injuries of the Spine provides a 50 percent 
rating for unfavorable ankylosis of the entire thoracolumbar 
spine, and a 100 percent rating for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a (2008).  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Applying these criteria to the facts of this case, however, 
there is simply no basis to assign a rating higher than 40 
percent for the Veteran's low back disability.  The record 
shows that range-of-motion testing was performed during two 
VA examinations, neither of which shows ankylosis of the 
thoracolumbar spine, thereby providing evidence against the 
claim.  

The first examination, performed in February 2002, notes that 
his lumbar spine demonstrated flexion of 45 degrees, 
extension of less than 5 degrees, and lateral flexion of 10 
degrees in both directions.  The second examination, 
performed in February 2006, notes that his lumbar spine 
demonstrated flexion of 70 degrees, lateral flexion of 30 
degrees in both directions, and rotation of 30 degrees in 
both directions.  Since these findings clearly show that the 
Veteran has motion in every direction, a disability rating 
higher than 40 percent is not warranted under the newly 
revised General Rating Formula for Diseases and Injuries of 
the Spine, even with consideration of the Veteran's 
complaints of painful motion.

In addition to these two VA examination reports, the Board 
has also reviewed numerous VA outpatient treatment records 
dated from 2001 to 2008, as well as treatment records from 
J.S., D.O., dated in 2005, none of which indicates that the 
Veteran's thoracolumbar spine is ankylosed.  These records, 
therefore, do not support his claim for a rating higher than 
40 percent.  At his October 2007 hearing, moreover, neither 
the Veteran nor his wife testified that his back has ever 
been ankylosed.  

The Board also finds that a disability rating higher than 40 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The February 2006 VA 
examination report notes that there was no additional loss of 
motion due to fatigue or pain with repetitive use.  The 
examiner also attributed the Veteran's lower extremity 
weakness to his diabetes mellitus rather than his low back 
disability.  Thus, a rating higher than 40 percent is not 
warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating higher of 40 percent 
for the Veteran's low back disability.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.


III.  Consideration of an Extraschedular Evaluation

The Board also finds that the schedular rating of 40 percent 
is not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, there is no evidence that the Veteran's low back 
disability has caused marked interference with employment or 
has required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  Instead, the record shows that the Veteran 
retired over 20 years ago due to his age.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating higher than 40 percent for the 
Veteran's low back disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


